Title: To Thomas Jefferson from Vivian Brooking, 20 February 1781
From: Brooking, Vivian
To: Jefferson, Thomas


Amelia, 20 Feb. 1781. Received TJ’s letter of 18 Feb. this evening and will endeavor to execute the orders therein, but there will be difficulty because “the Militia has been embodied on this Alarm, and disbanded last Night, as we had not received any Orders from you or Requisition from the Commanding Officers of the Neighbouring Counties.” Brooking also received a letter this day from an Amelia militia officer on duty near Portsmouth “desiring me to apply to your Excellency that the Men from this County may be releived as others have been, which I hope you will be pleased to order as soon as convenient.”
